


116 HR 6814 IH: Supporting Con­nec­tiv­ity for Higher Education Students in Need Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6814
IN THE HOUSE OF REPRESENTATIVES

May 12, 2020
Ms. Eshoo (for herself, Ms. Matsui, Mr. Butterfield, Mr. Castro of Texas, Ms. Fudge, Ms. Blunt Rochester, and Ms. Adams) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Assistant Secretary of Commerce for Communications and Information, in consultation with the Secretary of Education, to promulgate regulations to provide support to institutions of higher education for the provision of certain equipment and services to students of those institutions, and for other purposes.


1.Short titleThis Act may be cited as the Supporting Con­nec­tiv­ity for Higher Education Students in Need Act. 2.Funds to support (a)Regulations Required (1)In generalNot later than 14 days after the date of enactment of this Act, the Assistant Secretary, in consultation with the Secretary of Education, shall promulgate regulations for the provision, from amounts made available from the Emergency Higher Education Connectivity Fund established under subsection (d)(1), of support to an institution of higher education for the purposes of providing eligible services and eligible equipment to students of that institution.
(2)ContentThe regulations promulgated under paragraph (1) shall— (A)prioritize support for—
(i)an institution of higher education that is eligible to receive a grant under part A or B of title III or title V of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq., 1060 et seq., 1101 et seq.), including— (I)a historically Black college or university;
(II)a Hispanic-serving institution; (III)a Tribal College or University; and
(IV)a minority-serving institution; and (ii)a rural-serving institution;
(B)provide a mechanism to require an institution of higher education to prioritize the provision of an eligible service or eligible equipment to a student who— (i)is eligible to receive a Federal Pell Grant;
(ii)is a recipient of any other need-based financial aid from the Federal Government, a State, or that institution of higher education; (iii)is eligible for a Lifeline qualifying assistance program;
(iv)is a low-income individual, as that term is defined in section 312(g) of the Higher Education Act of 1965 (20 U.S.C. 1058(g)); (v) is a first generation college student, as that term is defined in section 646.7 of title 34, Code of Federal Regulations (or any successor regulation);
(vi)has been approved to receive Federal or State unemployment insurance benefits since March 1, 2020; or (vii)the institution of higher education believes lacks necessary connectivity for participating in distance learning or academic and student support services;
(C)establish a schedule of reasonable per-student funding amounts for eligible services and eligible equipment supported under those regulations; (D)provide that—
(i)an institution of higher education that purchases eligible equipment using support received under those regulations may, after the termination of those regulations under subsection (b), use that eligible equipment for purposes that the institution considers appropriate, subject to any restrictions provided in those regulations (or any successor regulations that are promulgated on or before the termination date described in paragraph (1) of that subsection); (ii)no person that receives support under those regulations may sell or otherwise transfer eligible support or eligible equipment in exchange for anything (including a service) of value, except that such person may exchange that eligible equipment for upgraded equipment of the same type; and
(iii)an institution of higher education may use support received under those regulations to provide eligible services and eligible equipment in conjunction with other Federal funding if the total amount of Federal funding received by the institution is not greater than the cost of so providing the eligible services and eligible equipment; and (E)establish reasonable requirements—
(i)for an institution of higher education to apply for support under those regulations; (ii)for an institution of higher education to procure eligible services and eligible equipment with support obtained under those regulations;
(iii)with respect to reporting, recordkeeping, retention of documents, compliance, and audits for an institution of higher education that receives support under those regulations; (iv)for payment and distribution of support to institutions of higher education under those regulations; and
(v)with respect to any other processes that the Assistant Secretary, in consultation with the Secretary of Education, determines to be appropriate. (b)Termination of regulations (1) In generalSubject to paragraph (2), the regulations promulgated under subsection (a) shall terminate on the date that is 60 days after the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19, or any renewal of that declaration, terminates.
(2)Continuity of fundingIf, during the period in which the regulations promulgated under subsection (a) are in effect, the Assistant Secretary makes a commitment to provide support to an institution of higher education under those regulations, the Assistant Secretary may make a payment with respect to that commitment on any date that is on or before September 30, 2021. (c)Exemptions (1)Notice and comment rulemaking requirementsSubsections (b), (c), and (d) of section 553 of title 5, United States Code, shall not apply with respect to a regulation promulgated under subsection (a) of this section or a rulemaking to promulgate such a regulation.
(2)Paperwork Reduction Act requirementsA collection of information conducted or sponsored under the regulations promulgated under subsection (a) shall not constitute a collection of information for the purposes of subchapter I of chapter 35 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act). (d)Emergency Higher Education Con­nec­tiv­ity Fund (1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Emergency Higher Education Con­nec­tiv­ity Fund.
(2)AppropriationThere is appropriated to the Emergency Higher Education Connectivity Fund, out of any money in the Treasury not otherwise appropriated, $1,000,000,000 for fiscal year 2020, to remain available through fiscal year 2021. (3)Use of fundsAmounts in the Emergency Higher Education Connectivity Fund shall be available to the Assistant Secretary to provide support under the regulations promulgated under subsection (a).
(e)Rule of ConstructionNothing in this section, any regulation promulgated under this section, or any policy established by an institution of higher education to implement this section or a regulation promulgated under this section may be construed to preclude any student from receiving support provided under this section or a regulation promulgated under this section. (f)DefinitionsIn this section:
(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (2)Broadband internet access serviceThe term broadband internet access service has the meaning given the term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).
(3)Eligible equipmentThe term eligible equipment means any of the following: (A)A laptop computer, tablet computer, or similar device capable of connecting to broad­band internet access service.
(B)A modem. (C)A router.
(D)A device that combines a modem and a router. (E)A Wi-Fi hotspot. 
(4)Eligible serviceThe term eligible service means— (A)broadband internet access service; and
(B)video-conferencing systems and services used for distance learning. (5)Federal Pell GrantThe term Federal Pell Grant means a grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a).
(6)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given the term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a). (7)Historically Black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).
(8)Institution of higher educationThe term institution of higher education means— (A)an institution of higher education, as that term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); or
(B)a postsecondary vocational institution, as that term is defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)). (9)Lifeline qualifying assistance progamThe term Lifeline qualifying assistance program means a program described in section 54.400(j) of title 47, Code of Federal Regulations (or any successor regulation).
(10)Minority-serving institutionThe term minority-serving institution means any of the following: (A)An Alaska Native-serving institution (as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))).
(B)A Native Hawaiian-serving institution (as that term is defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))). (C)A Predominantly Black institution (as that term is defined in section 371(c) of the Higher Education Act of 1965 (20 U.S.C. 1067q(c))).
(D)An Asian American and Native American Pacific Islander-serving institution (as that term is defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))). (E)A Native American-serving, nontribal institution (as that term is defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))).
(F)A consortium of any of the following: (i)A historically Black college or university.
(ii)A Hispanic-serving institution. (iii)A Tribal College or University.
(iv)An institution described in any of subparagraphs (A) through (E). (11)Rural-serving institutionThe term rural-serving institution has the meaning given the term rural-serving institution of higher education in section 861(b) of the Higher Education Act of 1965 (20 U.S.C. 1161q(b)).
(12)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). (13)StudentThe term student, when used with respect to an institution of higher education, means an individual who, during the period in which the individual receives support under the regulations promulgated under subsection (a), is—
(A)registered as a student with the institution; (B)enrolled in not less than 1 class of the institution; or
(C)otherwise considered a student by the institution. (14)Tribal college or universityThe term Tribal College or University has the meaning given the term in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c).
(15)Wi-FiThe term Wi-Fi means a wireless networking protocol based on Institute of Electrical and Electronics Engineers standard 802.11 (or any successor standard). (16)Wi-Fi hotspotThe term Wi-Fi hotspot means a device that is capable of—
(A)receiving broadband internet access service; and (B)sharing broadband internet access service with another device through the use of Wi-Fi.

